Citation Nr: 0801477	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
low back disability claimed to be a result of VA prostate 
surgery in August 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his Mother and Father


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In March 2007, the veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.


FINDING OF FACT

The veteran does not have an additional low back disability 
that was caused or aggravated by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault or by events not reasonably foreseeable on the part 
of VA in furnishing medical treatment in August 1998.


CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for 
a low back disability have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compensation under 38 U.S.C.A. § 1151

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in January 2002.  He 
contends that an August 10, 1998 radical perineal 
prostatectomy performed by VA resulted in the severe 
aggravation of his lower back disability.  

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. § 1151 shall be awarded where a veteran 
suffers an injury or an aggravation of an injury that results 
in an additional disability by reason of VA hospitalization, 
or medical or surgical treatment.  Such disability is a 
qualifying additional disability if it was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran, either by a Department 
employee or in a Department facility, and the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2007).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Current 
applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2007). 

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation  
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2007).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007). 

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was  
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered  
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not  
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

Based upon the evidence of record, the Board finds 
entitlement to compensation  under 38 U.S.C.A. § 1151 for a 
low back disability is not warranted

A review of the medical evidence reveals that x-rays of the 
lumbosacral spine were taken in July 1998, prior to the 
veteran's prostate surgery.  At that time, the impression was 
of normal bony alignment and bony density; no evidence of 
loss of interval disk space height or fracture of the 
vertebral body; and mild degenerative disease of the lower 
facet joints.  Prostate surgery reports from August 1998 
indicate that the veteran was placed supine upon the 
operating room table such that the bend in the table was at 
the anterior superior iliac spines and the table was flexed 
to approximately 30 degrees.  

X-rays of the lumbosacral spine were taken in September 1998 
because the veteran was complaining of post-operative pain.  
The impression was minor degenerative changes within the 
lumbar spine with some L4-5, L5-S1 facet sclerosis and 
congenital appearance to the left transverse process of the 
L1 vertebral body, no acute fracture dislocation.  A 
September 29, 1998 progress note by the operating surgeon 
reports that the veteran's recovery was complicated by 
persistent pain and numbness in his legs, feet and back, and 
that he was receiving injection therapy for pain.  In October 
1998, a Magnetic Resonance Imaging (MRI) of the veteran's 
lumbar spine revealed mild degenerative disk and joint 
disease involving L4-L5 and L5-S1 level.  Although no focal 
disk herniation was seen, high signal intensity extended 
posteriorly within the L5-S1 disk suggestive of annular tear.  
It was also noted that some symptomatology might be related 
to discogenic pain.

The RO requested a VA physician to review the veteran's 
claims folder and opine as to whether it was at least as 
likely as not that the veteran's current low back disability 
was aggravated by his radical peroneal prostatectomy.  In 
March 2006, Dr. C.E. Hughes diagnosed the veteran with, in 
pertinent part, spinal stenosis, degenerative disk disease, 
and degenerative joint disease affecting the L4-5 and L5-S1 
levels.  Dr. Hughes opined that the veteran's current low 
back disability is less likely as not (less than 50/50 
probability) caused by or a result of the prostate surgery of 
1998 because although positioning for surgery may have caused 
a muscle strain, it is unlikely to have caused his spinal 
stenosis and degenerative disk disease.  
Since the opinion provided by Dr. Hughes did not address the 
question regarding aggravation of the low back disability, 
the Board sought a VHA opinion in July 2007 for a medical 
expert opinion.  

In September 2007, the Board received an expert opinion from 
Dr. K.K. Murthy, M.D., F.R.C.S. (C), F.A.C.S., F.I.C.S, Chief 
of Neurosurgery.  Dr. Murthy noted a review of the claims 
file and that the medical records indicated that the veteran 
did complain prior to the procedure, but had not complained 
of any symptoms referable to his lower extremities.  He noted 
that June 1998 X-rays of the lumbosacral spine showed minimal 
degenerative changes of lower facet joints.  Dr. Murthy also 
noted that following prostate surgery on August 10, 1998, the 
veteran complained of numbness in his left leg and the 
plantar aspect of his left foot as well as an increase in his 
low back pain.  In November 1998, an MRI of the lumbar spine 
showed degenerative changes with a small annular tear of the 
L5-S1 disc and March 2000 electro-diagnosis studies were 
reported as normal.

Dr. Murthy expressed the opinion that the veteran's 
degenerative lumbar spondylosis with stenosis is not caused 
by or the result of surgery of August 10, 1998.  He explained 
that the veteran may have had aggravation of pre-existing 
disability of lumbar spondylosis with stenosis due to natural 
course, but added that it was unlikely that positioning for 
radical perineal prostatectomy performed on August 10, 1998 
aggravated his pre-existing lumbar disability.  Dr. Murthy 
stated that in his opinion, with reasonable degree of medical 
certainty, there was no causal relationship of the veteran's 
aggravation of symptoms and the procedure performed on August 
10, 1998, specifically.  He added that VA was not the direct 
cause of aggravation of pre-existing disability and the 
aggravation of the veteran's low back disability is not due 
to carelessness, negligence, lack of skill or error in 
judgment. 

No evidence received since this opinion contains a contrary 
competent opinion or any indication that the veteran 
underwent an additional low back disability or aggravation of 
a pre-existing low back disability, due to VA prostate 
surgery in August 1998.   In fact, the only evidence received 
since this opinion is duplicate copies of VA medical records 
submitted by the veteran in November 2007.  

Hence, the Board finds that the preponderance of the evidence 
is against the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for a low back disability.

While the evidence shows that the veteran is currently 
diagnosed with degenerative lumbar spondylosis with stenosis, 
there is no medical evidence or medical opinion that 
indicates the veteran's low back disability was the result of 
or aggravated by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
or that it was caused by an event that was not reasonably 
foreseeable.  On the contrary, the objective medical opinions 
of record, to include the March 2006 and the September 2007 
opinions, are that the veteran's low back disability is less 
likely as not (i.e., less than a 50 percent probability) 
caused by or a result of the prostate surgery, and that there 
was no causal relationship between the aggravation of the 
veteran's low back symptoms and the procedure performed on 
August 10, 1998.  The Board finds that each physician's 
opinion is supported by clinical findings and the doctor's 
review of the medical evidence, and each physician clearly 
outlines the reasons and bases for the opinion.  Thus, the 
Board considers the March 2006 examination report and the 
September 2007 VHA medical expert opinions to be of great 
probative value.  

The only evidence of record supporting the veteran's claim is 
his own lay opinion, contained in his written statements and 
his hearing testimony.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to provide a competent opinion as to 
diagnosis, medical causation, or whether appropriate care was 
provided.  His lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

As the only medical evidence in this case establishes that 
the veteran's low back disability was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, and 
it has not been shown that the disorder was aggravated by VA 
treatment, the Board finds that the criteria for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
not met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
December 2001, September 2003, February 2005, and April 2006.  
In these letters, the RO advised the veteran of VA's 
responsibilities to notify and assist the veteran in his 
claim, specifically including the information and evidence 
necessary to substantiate his claim for compensation under 
38 U.S.C.A. § 1151.  The letters asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
addition, the letters explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
and authorization for VA to request such records not 
previously obtained.  In addition, the April 2006 letter 
provided notice compliant with the requirements of Dingess, 
supra.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied.
 
The Board notes that the veteran did not receive all required 
notice until after the May 2002 decision, thus the Board 
finds that a timing error has occurred.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, all required notice was provided to the veteran 
in the September 2003, February 2005, and April 2006 letters.  
Thereafter, the veteran and his representative were afforded 
ample opportunity to respond and the claim was fully 
developed prior to readjudication (as reflected in the April 
2006 and November 2006 supplemental statements of the case) 
and certification of the claim.  Under these circumstances, 
the Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122- 
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Hence, the 
Board concludes that any defect in the timing of the notice 
constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA medical records, private medical records, 
VA examination reports and opinions, as well as a September 
2007 VHA opinion, are associated with the claims file.  In 
addition, a copy of the March 2007 Board hearing transcript 
is of record. The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records that need 
to be obtained.  The record also presents no basis for 
further developing the record to create any additional 
evidence to be considered in connection with the claim.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a low back 
disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


